                                       Case 3:19-cv-02861-WHA Document 197 Filed 09/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9
                                       MARY CALDWELL,
                                  10
                                                      Plaintiff,                            No. C 19–02861 WHA
                                  11
                                               v.
                                  12
Northern District of California
 United States District Court




                                       UNITEDHEALTHCARE INSURANCE                           ORDER APPOINTING
                                  13   COMPANY, et al.,                                     RULE 706 EXPERT
                                  14                  Defendants.
                                  15

                                  16        The Court appoints Dr. Karen Herbst, with her consent, as an expert pursuant to Federal
                                  17   Rule of Evidence 706. Appended to this order are the instructions required by Rule 706(b) that
                                  18   the Court proposes to give Dr. Karen Herbst and her curriculum vitae. We will have a phone
                                  19   conference on SEPTEMBER 14, 2021, AT 7:45AM with counsel and Dr. Herbst to introduce her
                                  20   and allow counsel to inquire about potential conflicts. If there is no objection from the parties
                                  21   by September 21, the Court will provide her with a copy of the instructions the following day.
                                  22
                                            IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: September 13, 2021
                                  25

                                  26                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  27

                                  28
